Exhibit 10.4

EXPLANATORY NOTE

The Registrant has entered into change of control agreements with each of David
A. Godwin, Senior Vice President and Chief Financial Officer; Freda H. Gore,
Senior Vice President and Chief Operating Officer; Kim T. Hutchens, Senior Vice
President and Chief Administrative Officer; Richard C. Norris, Senior Vice
President and Chief Credit Officer; and Geoffrey Hopkins, Senior Vice
President—Commercial Lending. These agreements are substantially identical in
all material respects except as to the parties thereto and the dates of
execution. In reliance on Instruction 2 to Item 601 of Regulation S-K, the
Registrant is filing a copy of only one of the agreements. The following
schedule identifies the other documents omitted and sets forth the material
details in which such documents differ from this Exhibit 10.4:

 

Document Title

  

Party

  

Date of Execution

Change of Control Agreement    Freda H. Gore    October 30, 2007 Change of
Control Agreement    Richard C. Norris    October 30, 2007 Change of Control
Agreement    Kim T. Hutchens    October 30, 2007 Change of Control Agreement   
Geoffrey Hopkins    July 15, 2008



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

COUNTY OF COLUMBUS

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (hereinafter referred to as this “Agreement”)
is entered into as of October 30, 2007, by and between WACCAMAW BANK and
WACCAMAW BANKSHARES, INC., both of Whiteville, North Carolina (together
“Waccamaw”) and David A. Godwin (“Officer”).

WHEREAS, Officer is employed by Waccamaw as its Senior Vice President and Chief
Financial Officer; and

WHEREAS, the services of Officer, Officer’s experience and knowledge of the
affairs of Waccamaw and reputation and contacts in the industry are extremely
valuable to Waccamaw; and

WHEREAS, Waccamaw wishes to attract and retain such well-qualified executives
and it is in the best interests of Waccamaw and of Officer to secure the
continued services of Officer notwithstanding any Change of Control of Waccamaw;
and

WHEREAS, Waccamaw considers the establishment and maintenance of a sound and
vital management team to be part of its overall corporate strategy and to be
essential to protecting and enhancing the best interests of Waccamaw and its
shareholders; and

WHEREAS, the parties desire to enter into this Agreement to provide Officer with
security in the event of a Change of Control of Waccamaw and to ensure the
continued loyalty of officer during any such Change of Control in order to
maximize shareholder value as well as the continued safe and sound operation of
Waccamaw.

WHEREAS, both Officer and Waccamaw acknowledge and agree that this agreement is
not an employment agreement but is limited to circumstances giving rise to a
Change of Control of Waccamaw as set forth herein.

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants, and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereby do agree as follows:

 

2



--------------------------------------------------------------------------------

1. Term. The initial term of this Agreement shall be for the period commencing
upon the date of execution of this Agreement (the “Effective Date”) and ending
three (3) calendar years from the Effective Date of this Agreement. At the end
of the first twelve months from the Effective Date of this Agreement, the term
shall be extended for an additional twelve month period of time unless prior to
the expiration of the first twelve months of the term of this Agreement,
Waccamaw, through action of its Board of Directors, shall have given Officer
written notice that such twelve month extension shall not occur. Similarly, at
the end of each twelve month period of time thereafter, the term of this
Agreement shall be extended an additional twelve month period unless such
written notice shall have been given to the Officer.

2. Payment in Certain Events.

(a) If at the Effective Date of, or at any time within twelve (12) months
following, a “Change of Control”:

(i) Waccamaw terminates Officer’s employment other than for “Cause” (as defined
in Paragraph 4 below), or,

(ii) a “Termination Event” (as defined below) occurs and, thereafter, Officer
voluntarily terminates his own employment with Waccamaw in the manner described
below, then (subject to the limitations set forth herein) Officer shall be
entitled to receive from Waccamaw, and Waccamaw shall be obligated to pay or
cause to be paid to Officer (i) an amount equal to 299% of the Officer’s “base
amount” as defined in Section 280G(b)(3)(A) of the Internal Revenue Code (the
“Code”).

(b) For purposes of this Agreement, a “Termination Event” shall be deemed to
have occurred if Waccamaw’s obligations under this Agreement are not assumed (by
agreement, operation of law or otherwise) by a Successor (as defined
hereinafter) in connection with the transaction or event in which such person or
entity becomes a Successor to Waccamaw, or if at the Effective Date of or within
twelve (12) months following a Change of Control:

(i) Officer’s executive position, duties, responsibilities or reporting
responsibilities with Waccamaw in effect at the time of the Change of Control
are, as the case may be, either eliminated, diminished, lessened or diluted,
unless Officer expressly agrees, in writing, to any such change;

 

3



--------------------------------------------------------------------------------

(ii) Officer’s annual base salary rate is reduced below the amount in effect as
of the Effective Date of a Change of Control or as the same shall have been
increased from time to time following such Effective Date;

(iii) Officer’s life insurance, medical or hospitalization insurance, disability
insurance, grants or rights under any stock option plans, stock purchase plans,
deferred compensation plans, management retention plans, retirement plans, or
similar plans or benefits being provided by Waccamaw to Officer as of the
Effective Date of the Change of Control are reduced in their level, scope, or
coverage, or any such insurance, plans, or benefits are eliminated, unless such
reduction or elimination applies proportionately to all salaried employees of
Waccamaw who participated in such benefits prior to such Change of Control; or

(iv) Officer is transferred to a job location which is more than 25 miles (by
most direct highway route) from his principal work location at the Effective
Date of the Change of Control, without Officer’s express written consent.

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect. However, notwithstanding anything
contained herein to the contrary, no such action or event shall be considered a
“Termination Event” if, prior to the occurrence of such event, Officer and
Waccamaw agree in writing that the same shall not be treated as a Termination
Event for purposes of this Agreement.

(c) The term “Change of Control” means a change in control as defined in
Section 409A of the Code and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including –

(i) Change in ownership: a change in ownership of Waccamaw Bankshares, Inc.
occurs on the date any one person or group accumulates ownership of Waccamaw
Bankshares, Inc.’s stock constituting more than 50% of the total fair market
value or total voting power of Waccamaw Bankshares, Inc.’s stock,

(ii) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of stock of
Waccamaw Bankshares, Inc. possessing 35% or more of the total voting power of
Waccamaw Bankshares, Inc.’s stock, or (y) a majority of Waccamaw Bankshares,
Inc.’s board of directors is

 

4



--------------------------------------------------------------------------------

replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Waccamaw Bankshares, Inc.’s board of
directors, or

(iii) Change in ownership of a substantial portion of assets: a change in the
ownership of a substantial portion of Waccamaw Bankshares, Inc.’s assets occurs
if in a 12-month period any one person or more than one person acting as a group
acquires assets from Waccamaw Bankshares, Inc. having a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
the assets of Waccamaw Bankshares, Inc. immediately before the acquisition or
acquisitions. For this purpose, gross fair market value means the value of
Waccamaw Bankshares, Inc.’s assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with the assets.

Notwithstanding the other provisions of this Paragraph 2, a transaction or event
shall not be considered a Change of Control if, prior to the consummation or
occurrence of such transaction or event, Officer and Waccamaw agree in writing
that the same shall not be treated as a Change of Control for purposes of this
Agreement.

(d) For purposes of this Agreement, all references to “Waccamaw” shall include
any “Successor” (as defined below) to Waccamaw which shall have assumed and
become liable for Waccamaw’s obligations hereunder (whether such assumption is
by agreement, operation of law or otherwise). “Successor” refers to any person
or entity (corporate or otherwise) into or with which Waccamaw (or any such
Successor) shall be merged or consolidated or to which all or substantially all
of Waccamaw’s (or any such Successor’s) assets shall be transferred in any
manner.

(e) If Officer’s employment is terminated by Waccamaw without Cause prior to the
effective time of a Change of Control but following the date on which the Board
of Directors of Waccamaw takes action to approve an agreement (including any
definitive agreement or an agreement in principle) relating to a Change of
Control, then, for purposes of this Agreement, such termination of employment
shall be deemed to have occurred at the effective time of the Change of Control.

(f) Cash amounts payable pursuant to this Paragraph 2 shall be paid in one lump
sum payment which shall be due and payable by Waccamaw on the earlier of (i) the

 

5



--------------------------------------------------------------------------------

first day of the seventh month following the “Termination Date” (as defined
below); or (ii) the date of Officer’s death. For purposes of this Agreement, the
“Termination Date” will be the effective date of any termination of Officer’s
employment which gives rise to Waccamaw’s payment obligation under this
Paragraph 2 (whether such termination is effected by Waccamaw without Cause or
voluntarily by Officer following the occurrence of a Termination Event).

(g) In order to become entitled to any payments under this Paragraph 2 on
account of a Termination Event, Officer must effectively terminate his
employment with Waccamaw within twelve (12) months following the date of
occurrence of such Termination Event. For purposes of this Agreement, the
Termination Date relating to Officer’s voluntary termination of his employment
following such a Termination Event shall be the date of delivery by Officer to
Waccamaw (or to any Successor) of a written notice of termination which
describes the Change of Control and Termination Event which have occurred. If
the Officer does not so terminate his employment with Waccamaw within such
twelve (12) month period, the Officer shall thereafter have no further rights
hereunder with respect to that Termination Event, but shall retain rights, if
any, hereunder with respect to any other Termination Event occurring within
twelve (12) months following the Change of Control and as to which such period
has not expired.

(h) It is the intent of the parties hereto that all payments made pursuant to
this Agreement be deductible by Waccamaw for federal income tax purposes and not
result in the imposition of an excise tax on Officer. Notwithstanding anything
contained in this Agreement to the contrary, any payments to be made to or for
the benefit of Officer which constitute “parachute payments” as that term is
defined in Section 280G of the Code, shall be modified or reduced to the extent
necessary to avoid the imposition of an excise tax on Officer under Section 4999
of the Code or the disallowance of a deduction to Waccamaw under Section 280G of
the Code.

(i) In the event any dispute shall arise between the Officer and Waccamaw as to
the terms or interpretation of this Agreement, including this Paragraph 2,
whether instituted by formal legal proceedings, arbitration, or otherwise,
including any action taken by the Officer to enforce the terms of this Paragraph
2 or in defending against any action

 

6



--------------------------------------------------------------------------------

taken by Waccamaw, Waccamaw shall reimburse the Officer for all costs and
expenses, proceedings or actions, in the event the Officer prevails in any such
action.

3. Exclusions. Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by Officer that:

(a) Officer shall not be entitled to any payments under this Agreement in the
event (i) Waccamaw terminates Officer’s employment for Cause, or (ii) Officer
voluntarily terminates his employment with Waccamaw other than as provided in
Paragraph 2(g) above, or (iii) Officer’s employment with Waccamaw terminates or
is terminated due to his death, “Retirement” (as defined below), or “Disability”
(as defined below); and,

(b) Officer’s employment with Waccamaw is on an “at will” basis and this
Agreement does not constitute an employment contract or an agreement by Waccamaw
to employ Officer for any particular period of time or in any particular
capacity. Nothing in this Agreement is intended or should be interpreted to
confer upon Officer the right to continue in the employ of Waccamaw or to
interfere with or restrict in any way the right of Waccamaw to discharge Officer
or terminate his employment at any time or for any reason whatsoever, with or
without Cause, and without any obligation or liability to Officer except as
herein provided, it being the intent of the parties hereto only to provide for
payment of the severance benefits specified herein in the event of the
termination of Officer’s employment with Waccamaw under the circumstances set
forth herein.

4. Other Definitions.

(a) For purposes of this Agreement, Waccamaw shall have “Cause” to terminate
Officer’s employment as a result of:

(i) Officer’s continued failure (following reasonable notice of such failure and
an opportunity to correct performance deficiencies) to perform or discharge the
duties of his employment in a reasonably competent and satisfactory manner, or a
determination by Waccamaw, in good faith, that Officer is engaging or has
engaged in willful misconduct or conduct which is detrimental to the business
prospects of Waccamaw or which has had or likely will have a material adverse
effect on Waccamaw’s business or reputation;

(ii) The violation by Officer of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any

 

7



--------------------------------------------------------------------------------

governmental agency or authority having jurisdiction over Waccamaw or any of its
affiliates or subsidiaries (any of the foregoing being hereinafter referred to
as a “Regulatory Authority”, which will include, without limitation, the Federal
Deposit Insurance Corporation, the North Carolina Banking Commissioner, the
North Carolina Banking Commission, the Board of Governors of the Federal Reserve
System, the Federal Reserve Bank of Richmond, or any other banking regulator),
which results from Officer’s gross negligence, willful misconduct or intentional
disregard of such law, rule, regulation, order or statement of policy and
results in any substantial damage, monetary or otherwise, to Waccamaw or any of
its affiliates or subsidiaries or to their reputation;

(iii) The commission in the course of Officer’s employment with Waccamaw of an
act of fraud, embezzlement, theft or proven personal dishonesty (whether or not
resulting in criminal prosecution or conviction);

(iv) The conviction of Officer of any felony or any criminal offense involving
dishonesty or breach of trust, or the occurrence of any event described in
Section 19 of the Federal Deposit Insurance Act or any other event or
circumstance which disqualifies Officer from serving as an employee or executive
officer of, or a party affiliated with, Waccamaw; or, in the event Officer
becomes unacceptable to, or is removed, suspended or prohibited from
participating in the conduct of Waccamaw’s affairs (or if proceedings for that
purpose are commenced) by, any Regulatory Authority; or

(v) The occurrence of any event believed by Waccamaw, in good faith, to have
resulted in Officer being excluded from coverage, or having coverage limited as
to Officer as compared to other covered officers or employees, under Waccamaw’s
then current “blanket bond” or other fidelity bond or insurance policy covering
its directors, officers or employees.

(b) “Disability” means the absence of Officer from his employment duties on a
full-time basis for one hundred eighty (180) consecutive business days as a
result of incapacity due to physical or mental illness or injury (subject to
Waccamaw’s obligations and Officer’s rights under (i) Title I of the Americans
with Disabilities Act, §504 of the Rehabilitation Act, and the Family and
Medical Leave Act, and to (ii) the vacation leave, disability leave, sick leave
and any other leave policies of Waccamaw).

 

8



--------------------------------------------------------------------------------

(c) “Retirement” means Officer’s retirement (whether early, normal or delayed
retirement) under the terms of any retirement benefit plan generally applicable
to Waccamaw’s salaried employees.

5. Regulatory Requirements. Notwithstanding anything contained in this Agreement
to the contrary, it is understood and agreed that Waccamaw (or any of its
successors in interest) shall not be required to make any payment or take any
action under this Agreement if:

(a) Waccamaw is declared by any Regulatory Authority to be insolvent, in default
or operating in an unsafe or unsound manner, or if

(b) in the opinion of counsel to Waccamaw such payment or action (i) would be
prohibited by or would violate any provision of state or federal law applicable
to Waccamaw, including without limitation, the Federal Deposit Insurance Act as
now in effect or hereafter amended, (ii) would be prohibited by or would violate
any applicable rules, regulations, orders or formal statements of policy,
whether now existing or hereafter promulgated, of any Regulatory Authority, or
(iii) otherwise is prohibited by any Regulatory Authority.

6. Termination of Agreement. Notwithstanding anything contained herein to the
contrary, this Agreement automatically shall terminate and become null and void
upon any termination of Officer’s employment with Waccamaw other than a
termination of employment which results in Waccamaw’s payment obligation
provided for under Paragraph 2(a) above. Following any such termination of this
Agreement, it shall be of no further force or effect and Officer shall have no
further rights hereunder.

7. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding on Officer and his heirs, successors and assigns, and on Waccamaw and
any corporate or other successor to Waccamaw which shall acquire, directly or
indirectly, by conversion, merger, consolidation, purchase, or otherwise, all or
substantially all of the assets of Waccamaw. Waccamaw shall cause its
obligations under this Agreement to be expressly assumed by any Person or entity
that becomes a Successor to Waccamaw. However, Waccamaw’s failure to obtain any
such express assumption shall have no effect on the obligations of any such
Successor to the extent that such Successor is deemed to have assumed and become
liable for Waccamaw’s obligations hereunder by operation of law. Notwithstanding
anything contained herein to the contrary, in no event may Officer transfer or
assign his rights under this Agreement to any other

 

9



--------------------------------------------------------------------------------

person without the prior written consent of Waccamaw.

8. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Officer and Waccamaw, except as herein
otherwise provided. No waiver by either party hereto, at any time, of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.

9. Applicable Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance, or otherwise, by the laws of
North Carolina, except to the extent that federal law shall be deemed to apply.
The parties hereto agree that any action relating to this Agreement shall be
instituted and prosecuted in the Courts of Mecklenburg County, North Carolina,
and each party hereto does hereby waive any and all defenses relating to venue
and jurisdiction over the person.

10. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

11. Section 409A Compliance. Officer and Waccamaw intend that their exercise of
authority or discretion under this Agreement shall comply with Section 409A of
the Code. In that regard, if any provision of this Agreement is ambiguous as to
its satisfaction of the requirements of Section 409A, such provision shall
nevertheless be applied in a manner consistent with those requirements. Waccamaw
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting Officer to additional tax or interest,
and Waccamaw shall not be required to incur additional compensation expense as a
result of the reformed provision. References in this Agreement to Section 409A
of the Code include rules, regulations and guidance of general application
issued by the Department of Treasury under Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Waccamaw has caused this instrument to be executed under
seal and in such form as to be binding, all by authority of its Board of
Directors first duly given; and the individual party hereto has set said party’s
hand hereto and has adopted as said party’s seal the typewritten word “SEAL”
appearing beside said party’s name, this the day and year first above written.

 

WACCAMAW BANK By:  

/s/ James G. Graham

  James G. Graham, President

 

ATTEST:

/s/ Michelle W. Ward

Assistant Corporate Secretary

 

WACCAMAW BANKSHARES, INC. By:  

/s/ James G. Graham

  James G. Graham, President

 

ATTEST:

/s/ Michelle W. Ward

Assistant Corporate Secretary

 

/s/ David A. Godwin

  (SEAL) David A. Godwin  

 

11